Citation Nr: 0118925	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-09 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  He had an unverified period of reserve 
service.  The veteran died in September 1987.  The appellant 
is the widow of the veteran.  This appeal arises from a 
rating decision in by the Department of Veterans Affairs (VA) 
in April 1994 by the Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for the cause 
of the veteran's death on the basis of his exposure to 
herbicides in service.

In November 1987, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant did not appeal that decision.  The appellant is 
currently contending that the cause of the veteran's death 
was the result of exposure to Agent Orange.  This basis has 
not been previously raised or adjudicated.  The RO correctly 
based the current decision on a de novo review of the record.  
Accordingly, the issue is as stated on the title page of this 
decision.


FINDINGS OF FACT


1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The official death certificate shows that the veteran 
died in September 1987 due to intractable congestive heart 
failure due to cardiomyopathy. Renal failure was listed as 
another disorder contributing to his death but not related to 
the cause of death.  These disorders were manifested several 
years after his discharge from service.

3.  At the time of death, service connection had not been 
granted for any disability.

4.  Intractable congestive heart failure due to 
cardiomyopathy and renal failure are not casually related to 
the veteran's exposure to Agent Orange in service.

5.  A disability of service origin was not involved the 
veteran's death.


CONCLUSIONS OF LAW

1.  Intractable congestive heart failure due to 
cardiomyopathy, and renal failure were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The official death certificate shows that the veteran died in 
September 1987 at the age of 40.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  The immediate cause of death was listed as 
intractable congestive heart failure due to cardiomyopathy.  
Renal failure was listed as a significant condition 
contributing to death but not related to the cause of death.  
The interval between the onset of the cardiomyopathy and 
death was two plus years.  An autopsy was not performed.

The service medical records are negative for a cardiovascular 
disorder, a respiratory disorder, or renal disorder.  On the 
separation examination his blood pressure was 140/86 and all 
pertinent systems were clinically evaluated as normal.

The DD 214 indicates the veteran served in the Republic of 
Vietnam.  The appellant maintains that the fatal intractable 
congestive heart failure due to cardiomyopathy and 
respiratory problems, and renal failure, were caused by his 
exposure to herbicides while he was in Vietnam, namely Agent 
Orange.

The veteran received intermittent treatment at VA and private 
facilities from 1974 until his death in September 1987.  
Private medical records disclose that a chest x-ray in 
January 1974 showed that the heart was at the upper limits of 
normal in size and there was some prominence of the left 
ventricle.  He was hospitalized in November 1974 for 
respiratory problems.  His blood pressure was 140/90.  In 
1975, the veteran was treated for Wegner's granulomatosis.  A 
biopsy during a period of private hospitalization in March 
1975 disclosed sarcoidosis with angitis.
  
On VA examinations in April 1975, March 1976, and March 1977, 
there were no significant abnormalities involving the 
cardiovascular and genitourinary systems reported.  Chest x-
rays were interpreted as normal.  Electrocardiograms showed 
the following: sinus arrhythmias, within normal limits, April 
1975; sinus tachycardia, normal EKG, March 1976; and sinus 
tachycardia, normal EKG, March 1977. Diagnoses included: 
Wegner's granuloma, from history; diabetes mellitus; moderate 
chronic obstructive pulmonary disease, secondary to Wegner's 
granuloma: low back syndrome; exogenous obesity; observation 
for peripheral hypertrophy, not found, and observation for 
glomerular nephritis, not found.

The veteran was hospitalized at a private facility in 
September 1986 for respiratory complaints.  He was diagnosed 
as having sarcoid 12 years earlier.  He was seen by a 
cardiologist in May 1986.  He had rather sever heart disease 
and had been hospitalized in May 1986 for ventricular 
arrhythmia.  The discharge diagnoses included probable 
sacroid with sarcoid myocardiopathy.  He continued to receive 
follow-up treatment at a private facility.  He was 
hospitalized in October 1986.  Final diagnoses were: 
cardiomyopathy, idiopathic, associated with decompensated 
congestive heart failure; sarcoidosis; diabetes mellitus, 
non-insulin dependent. 
 
The veteran had a period of private hospitalization in 
November 1986.  A long history of sarcoidosis, cardiomyopathy 
associated with sarcoid, and congestive heart failure were 
noted.  

The terminal hospital report discloses that, the veteran was 
admitted in September 1987 from the rehabilitation unit when 
he spiked a temperature of 101.4 and developed hypotension 
with a blood pressure in the 60's.  Past medical history was 
significant for an ejection fracture of 12 percent with end 
stage cardiomyopathy, which was felt secondary to collagen 
vascular disease.  He was also status post a cerebral 
vascular accident approximately one month prior to admission.  
He did not respond to any treatment and expired on the day 
after admission.  The final diagnoses were: cause of death, 
probable sepsis; progressive renal failure; severe 
cardiomyopathy; past history of Wegener's granulomatosis; 
status post cerebrovascular accident.  .   

The appellant testified at a hearing at the RO in August 
1995.  She noted her husband served in Vietnam.  In 1974 he 
developed a high fever, night sweats, and swelling.  His 
physicians attributed it to lung problems.  Subsequently he 
developed the fatal heart disease.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

In this regard, the appellant was informed in the Statement 
Of The Case (SOC) of the requirements necessary to establish 
her claim.  Additionally, in conjunction with a Board remand 
in October 1998 the RO obtained all available pertinent 
treatment records.  In addition, the appellant testified at a 
hearing at the RO. The Board is satisfied that the VA has met 
the requirements per the Veterans Claims Assistance Act.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i. e., cardiovascular-renal 
disease, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown. 

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  According to 38 C.F.R. § 3.307(a)(6)(iii), such 
a veteran who has a disease listed at § 3.309(e) may be 
presumed to have been exposed to such an herbicide agent, 
unless there is affirmative evidence to the contrary. 

According to 38 C.F.R. § 3.309(e), the diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2000).   

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

To summarize, lay testimony and statements are deemed 
competent with regard to the description of the veteran's 
symptoms.  A lay person is not competent, in the absence of 
evidence demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this regard, the death certificate shows that the 
immediate cause of death was intractable congestive heart 
failure due to cardiomyopathy with renal failure listed as a 
significant condition contributing to death.  The medical 
records also show that the veteran was o treated for a 
cerebrovascular accident, Wegener's granulomatous disease, 
and sarcoidosis.  The service medical records reflect no 
pertinent complaint or finding.  The first clinical 
indication of the above disorders was in 1974 more than four 
years after service.  The appellant asserts that the fatal 
disabilities were caused by the veteran's exposure to Agent 
Orange while in Vietnam.  However, none of the disabilities 
involved in the veteran's death are among the diseases 
entitled to presumptive service connection as a result of 
exposure to Agent Orange.  Additionally, there is no medical 
evidence of record which relates these disabilities to Agent 
Orange exposure.  As such, it is the Board's judgment that 
the preponderance of the evidence is against her claim. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

